UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Amendment No. 2 To FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): August 31, 2011 This report constitutes Amendment No. 2 to Registrant’s Current Report on Form 8-K filed September 2, 2011 BERRY PLASTICS CORPORATION (Exact name of Registrant as specified in its charter) Delaware 033-75706-01 35-1814673 (State of Incorporation) (Commission File Numbers) (I.R.S. Employer Identification No.) 101 Oakley Street Evansville, Indiana (Address of principal executive offices) (Zip Code) (812) 424-2904 (Registrant’s telephone number, including area code) N.A. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Additional Guarantors Exact Name Jurisdiction of Organization Primary Standard Industrial Classification Code Number I.R.S.Employer Identification No. Name, Address and Telephone Number of Principal Executive Offices Aerocon, LLC Delaware 35-1948748 (a) Berry Iowa, LLC Delaware 42-1382173 (a) Berry Plastics Design, LLC Delaware 62-1689708 (a) Berry Plastics Technical Services, Inc. Delaware 57-1029638 (a) Berry Sterling Corporation Delaware 54-1749681 (a) CPI Holding Corporation Delaware 34-1820303 (a) Knight Plastics, LLC Delaware 35-2056610 (a) Packerware, LLC Delaware 48-0759852 (a) Pescor, Inc. Delaware 74-3002028 (a) Poly-Seal, LLC Delaware 52-0892112 (a) Venture Packaging, Inc. Delaware 51-0368479 (a) Venture Packaging Midwest, Inc. Delaware 34-1809003 (a) Berry Plastics Opco, Inc. Delaware 30-0120989 (a) Berry Plastics Acquisition Corporation V Delaware 36-4509933 (a) Berry Plastics Acquisition Corporation IX Delaware 35-2184302 (a) Berry Plastics Acquisition Corporation X Delaware 35-2184301 (a) Berry Plastics Acquisition Corporation XI Delaware 35-2184300 (a) Berry Plastics Acquisition Corporation XII Delaware 35-2184299 (a) Berry Plastics Acquisition Corporation XIII Delaware 35-2184298 (a) Berry Plastics Acquisition Corporation XV, LLC Delaware 35-2184293 (a) Kerr Group, LLC Delaware 95-0898810 (a) Saffron Acquisition, LLC Delaware 94-3293114 (a) Setco, LLC Delaware 56-2374074 (a) Sun Coast Industries, LLC Delaware 59-1952968 (a) Cardinal Packaging, Inc. Ohio 34-1396561 (a) Covalence Specialty Adhesives LLC Delaware 20-4104683 (a) Covalence Specialty Coatings LLC Delaware 20-4104683 (a) Caplas LLC Delaware 20-3888603 (a) Caplas Neptune, LLC Delaware 20-5557864 (a) Captive Plastics Holdings, LLC Delaware 20-1290475 (a) Captive Plastics, LLC Delaware 22-1890735 (a) Grafco Industries Limited Partnership Maryland 52-1729327 (a) Rollpak Corporation Indiana 35-1582626 (a) Pliant, LLC Delaware 43-2107725 (a) Pliant Corporation International Utah 87-0473075 (a) Uniplast Holdings, LLC Delaware 13-3999589 (a) Uniplast U.S., Inc. Delaware 04-3199066 (a) Berry Plastics SP, Inc. Virginia 52-1444795 (a) Berry Plastics Filmco, Inc. Delaware 34-1848686 (a) BPRex Closure Systems, LLC Delaware 27-4588544 (a) BPRex Closures, LLC Delaware 27-4579074 (a) BPRex Delta, Inc. Delaware 71-0725503 (a) BPRex Closures Kentucky, Inc. Delaware 56-2209554 (a) (a) 101 Oakley Street, Evansville, Indiana 47710 Explanatory Note: On September 2, 2011, Berry Plastics Corporation (“Berry Plastics”) filed a Current Report on Form 8-K (the "September 2, 2011 Form 8-K") to report that it had completed the acquisition of all of the outstanding capital stock of Rexam Closures Kentucky Inc., Rexam Delta Inc., Rexam Closures LLC, Rexam Closure Systems LLC, Rexam de Mexico S. de R.L. de C.V., Rexam Singapore PTE Ltd., Rexam Participacoes Ltda. and Rexam Plasticos do Brasil Ltda. (collectively, “Rexam SBC”).In the September 2, 2011Form 8-K, Berry Plastics stated that it would file thefinancial statements of Rexam SBC required underItems 9.01(a) and 9.02(b) of Form 8-K, respectively, by amendment as permitted by thoseItems.The Company is filing this Amendment No. 2 to the September 2, 2011 Form 8-K to provide such financial information. Item9.01Exhibits. (a)Financial statements of businesses acquired. The financial statements ofRexam SBC required by Item 9.01(a) of Form 8-K are incorporated herein by reference to Exhibits 99.2 and 99.4 of this Form 8-K. (b)Pro forma financial information. The unaudited pro forma financial information required by Item 9.01(b) of Form 8-K are incorporated herein by reference to Exhibit99.3 of this Form 8-K. (d)Exhibits. The exhibits to this Amended Current Report on Form8-K are listed in the Exhibit Index, which appears at the end of this report and is incorporated by reference herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BERRY PLASTICS CORPORATION Date: March 23, 2012 By: /s/ James M. Kratochvil Name: James M. Kratochvil Title: ChiefFinancial Officer (Principal Financial and Accounting Officer) EXHIBITS 99.1* Press Release by Berry Plastics Corporation, dated September 2, 2011. 99.2** Audited Year-End Financial Statements of Rexam SBC. 99.3** Unaudited Pro Forma Condensed Consolidated Financial Information. Interim Financial Statements of Rexam SBC. *Exhibits filed with the Form 8-K dated September 2, 2011 ** Filed with Amendment No. 1 to Form 8-K dated November 8, 2011
